DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 31 May 2021. As directed by the amendment: Claims 1, 2, 4, 9, 19, and 20 have been amended, Claims 3 has been cancelled,  and Claims 21-23 have been added.  Claim 2 was previously withdrawn due to a Restriction Requirement. Thus, Claims 1 and 4-23 are presently pending in this application.
The amendments to the Specification have been accepted by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “programmed media” in Claim 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, “programmed media” is described in the Specification as corresponding to software for use with a processor/computer (Paragraph 0052). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-12, 14, 17, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Afonso et al. (US Publication No. 2013/0274582, previously cited) in view of Lian et al. (US Publication No. 2014/0207013).
Regarding Claims 1 and 20-23, Afonso et al. discloses programmed media for use with a processor (ECU 100 and components are considered to be equivalent to programmed media, see above Claim Interpretation section, Paragraph 0077-0079, 0190), comprising code stored on a non-transitory storage media compatible with the processor (Paragraph 0077-0079, 0190), the code containing instructions to direct the processor  (Paragraph 0077-0079, 0190) to perform a method for detecting an abnormality in wavefront propagation during cardiac atrial fibrillation in a subject (Paragraph 0011, 0152, 0159, 0164), comprising obtaining an intracardiac electrogram (IEGM) of two or more electrodes disposed in a sampled region of a subject (30, Figs. 2-5, Paragraph 0159, 0086, 0012, 0016, 0043); preprocessing and combining the IEGMs (Paragraph 0082, 0086, 0089-0094, 0110-0111, 0116); extracting one or more regional feature from the IEGMs (extracting/analyzing electrogram data to provide mapping analysis and wavefront properties, Paragraph 0012, 0014-0017, 0043, 0051, 0085-0086, 0105, 0111); using time-frequency analysis, time-scale analysis, or both, of the one or more regional feature (Paragraph 0011, 0013, 0051, 0085-0086, 0105, 0111, 0117-0118) to detect spatiotemporal heterogeneity in the one or more regional feature and a change in wavefront dynamics (182, Fig. 10b, 184, Fig. 11, wavefront characteristics chart of Fig. 12, Paragraph 0105, 0111, 0117-0118, 0121-0122);1 wherein spatiotemporal heterogeneity (disorganized/disorderly patterns, Paragraph 0051, 0141, 0151) in the one or more regional feature and wavefront dynamics in the sampled region indicate an abnormality in wavefront propagation in the subject (Paragraph 0139-0142, 0152, 0051, determining fibrillation based on metric analysis, 0014-0015, 0017, wavefront characteristics chart of Fig. 12); and outputting a result including a location of sources of cardiac atrial fibrillation in the subject (Paragraph 0016, 0158, 0162, 0164, 0167). 1 Although Afonso et al. discloses comprising obtaining an intracardiac electrogram (IEGM) of two or more electrodes disposed in a sampled region of a subject (30, Figs. 2-5, Paragraph 0159, 0086, 0012, 0016, 0043) and preprocessing and combining the IEGMs (Paragraph 0082, 0086, 0089-0094, 0110-0111, 0116), Afonso et al. doesn’t explicitly disclose preprocessing and combining the IEGMs of the two or more electrodes to obtain a combined preprocessed IEGM, or extracting the one or more regional feature from specifically the combined preprocessed IEGM. However, Lian et al. teaches a method of detecting an abnormality in wavefront propagation (fusion beats, Abstract, Paragraph 0005, 0017-0021) comprising preprocessing and combining IEGMs of two or more electrodes to obtain a combined preprocessed IEGM (combining IEGMs on multiple channels from multiple electrodes, Paragraph 0079-0081) and further extracting one or more regional feature from the combined preprocessed IEGM (Paragraph 0079-0083, 0087, Claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of preprocessing and combining the IEGMs of the two or more electrodes to obtain a combined preprocessed IEGM, and the step of extracting the one or more regional feature from specifically the combined preprocessed IEGM, as taught by Lian et al., in the method and programmed media disclosed by Afonso et al., in order to measure electrical activity from multiple areas of the cardiac tissue simultaneously in order to continuously monitor the signal for determination of the wavefront propagation abnormalites, as also taught by Lian et al. (Paragraph 0079, 0081-0082, 0087, 0092).
Regarding Claim 4, Afonso et al. discloses a method further wherein obtaining an intracardiac electrogram (IEGM) of two or more electrodes disposed in a sampled region of a subject (30, Figs. 2-5, Paragraph 0159, 0086, 0012, 0016, 0043) and preprocessing and combining the IEGMs (Paragraph 0082, 0086, 0089-0094, 0110-0111, 0116), and two or more extracted features are combined (combined metrics for data analysis of cardiac region and abnormality detection, Paragraph 0013-0014, 0104-0105) using weighted averaging (weighting data/introducing weighted averages, Paragraph 0136, 0138, 0167), Afonso et al. doesn’t explicitly disclose preprocessing and combining the IEGMs of the two or more electrodes to obtain a combined preprocessed IEGM. However, Lian et al. teaches a method of detecting an abnormality in wavefront propagation (fusion beats, Abstract, Paragraph 0005, 0017-0021) comprising preprocessing and combining IEGMs of two or more electrodes to obtain a combined preprocessed IEGM (combining IEGMs on multiple channels from multiple electrodes, Paragraph 0079-0081) and further extracting one or more regional feature from the combined preprocessed IEGM (Paragraph 0079-0083, 0087, Claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of preprocessing and combining the IEGMs of the two or more electrodes to obtain a combined preprocessed IEGM, as taught by Lian et al., in the method and programmed media disclosed by Afonso et al., in order to measure electrical activity from multiple areas of the cardiac tissue simultaneously in order to continuously monitor the signal for determination of the wavefront propagation abnormalities, as also taught by Lian et al. (Paragraph 0079, 0081-0082, 0087, 0092).
Regarding Claims 5 and 6, Afonso et al. discloses a method further comprising signal exclusion, -25 -wherein signal exclusion comprises one or more of exclusion of a physiologically irrelevant signal (Paragraph 0156, 0160), exclusion of electrodes with low signal to noise ratio (noise rejection of bipolar electrodes, Paragraph 0052, 0156, 0160), and exclusion of an electrogram collected at a selected distance from the atrial surface (Paragraph 0160). 5  
Regarding Claims 7 and 8, Afonso et al. discloses a method further comprising outputting the result graphically (182, Fig. 10b, 184, Fig. 11, wavefront characteristics chart of Fig. 12, Paragraph 0016, 0158, 0162, 0164, 0167), wherein outputting the result comprises colour coding on a three- dimensional (3D) map of the sampled region (Paragraph 0103, 0111-0112, 0167-0169). 10 
 Regarding Claims 9 and 12, Afonso et al. discloses a method further wherein the one or more regional feature comprises a regional dominant frequency (DF metric, Paragraph 0105), wherein detecting a change in wavefront dynamics comprises determining an instantaneous RDF (iRDF) corresponding to a short time window (DF metric for an interval, Paragraph 0105); and identifying a wave break (WB) in the iRDF (wavebreak identification 192, Fig. 12, Paragraph 0141).  
Regarding Claims 10 and 11, Afonso et al. discloses a method further wherein the abnormality in wavefront propagation in the sampled region identifies a source of cardiac atrial fibrillation in the subject (mapping of abnormalities including sources/points of atrial fibrillation, Paragraph 0011, 0152, 0158, 0162, 0167-0172), and using the source of cardiac atrial fibrillation to determine a location of ablation therapy in the subject (Paragraph 0011, 0167-0173).  
Regarding Claim 14, Afonso et al. discloses a method further wherein determining the RDF (DF metric, Paragraph 0105) based on using an intracardiac electrogram data segment of at least four seconds duration (e.g. 20 seconds, Paragraph 0088, e.g. 10 seconds, Paragraph 0165).5  
Regarding Claims 17 and 18, Afonso et al. discloses a method further comprising detecting a change in wavefront dynamics relative to 20the RDF (DF metric, Paragraph 0105) for the sampled region by selecting a short time window of 0.5-2.0 s (selecting 1-2 second timeframe to determine metric values for sampled regions, Paragraph 0113-0115).  
Claims 13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Afonso et al. in view of Lian et al., further in view of Zeng et al. (US Publication No. 2014/0336520, previously cited).
Regarding Claims 13 and 15, Afonso et al. further discloses determining wavefront metrics based on an IEGM data segment of at least 25 seconds duration (1 minute intervals, Paragraph 0114-0115), but does not specifically disclose identifying a wave break based on a drop in iRDF that is at least fth0 Hz below the RDF;25 a drop in iRDF that is below fth1 Hz; or a duration of at least Tth ms;-26 -  where these are user defined values, or determining a wave break rate to characterize wavefront propagation. Zeng et al. teaches a method of detecting an abnormality in wavefront propagation during cardiac fibrillation in a subject (Paragraph 0041, Abstract) identifying a wave break (Abstract, Paragraph 0005-0008, 0038) based on duration of at least a specific user-defined value (programmable thresholds, Paragraph 0051, 0055, 0059, 0063, 0066), and determining a wave break rate to characterize wavefront propagation (rotor analysis including rate over time, Paragraph 0051-0053, 0055, 0069, 0094, 0101). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to identify a wave break based on duration of at least a specific user-defined value, and determine a wave break rate to characterize wavefront propagation, as taught by Zeng et al., in the method of detecting an abnormality in wavefront propagation disclosed by Afonso et al. and Lian et al. in combination, in order to identify specific spatial drivers for arrhythmia to generate output that can be used to guide patient-tailored therapy, as also taught by Zeng et al. (Paragraph 0038-0039, 0010, 0058, Abstract).
Regarding Claims 16 and 19, Afonso et al. further discloses displaying a colour-coded map to highlight one or more critical site (Paragraph 0103, 0111-0112, 0167-0169), but does not specifically disclose determining a wave break measure to characterize wavefront propagation; wherein the wave break measure is selected from a WBR that describes a number of WBs per second, a longest WB duration throughout a recording time, average or shortest time between 15 consecutive WBs, or WB duration percentage; wherein WB duration percentage is the total WB duration divided by IEGM segment duration, or defining a critical site by at least one of a site with high RDF and low WBR, a site with high WBR and low amplitude, and a site with WBR higher than a selected threshold.  Zeng et al. teaches a method of detecting an abnormality in wavefront propagation during cardiac fibrillation in a subject (Paragraph 0041, Abstract) identifying a wave break (Abstract, Paragraph 0005-0008, 0038), and determining a wave break rate to characterize wavefront propagation (rotor analysis including rate over time, Paragraph 0051-0053, 0055, 0069, 0094, 0101) wherein the wave break measure is selected from a WBR that describes a number of WBs per second (rotor analysis including rate over time, Paragraph 0051-0053, 0055, 0069, 0094, 0101), a longest WB duration throughout a recording time (length of trajectories, Paragraph 0051, 0062, 0093), connectivity between rotors (Paragraph 0039, 0047, 0086), or WB duration percentage (percentage of time active, Paragraph 0054-0055) and mapping critical sites including sites including color-coding (Paragraph 0058, 0089-0093) with WBR higher than a selected threshold (Paragraph 0051-0053, 0055, 0069, 0094, 0101).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine a wave break measure to characterize wavefront propagation wherein the wave break measure is selected from a WBR that describes a number of WBs per second, a longest WB duration throughout a recording time, connectivity between rotors, or WB duration percentage, and to map critical sites including sites including color-coding with WBR higher than a selected threshold, as taught by Zeng et al., in the method of detecting an abnormality in wavefront propagation disclosed by Afonso et al. and Lian et al. in combination, in order to identify specific spatial drivers for arrhythmia to generate output that can be used to guide patient-tailored therapy, as also taught by Zeng et al. (Paragraph 0038-0039, 0010, 0058, Abstract).

Response to Arguments
The previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 1 and 4-20 have been withdrawn due to the Applicant’s amendments clarifying the claim language. The previous 35 USC 112(f)/pre-AIA  sixth paragraph interpretation of the claim term “programmed media” in Claim 20 has been maintained and repeated above, since the Applicant did not provide arguments disagreeing with the interpretation. 
Applicant’s arguments with respect to the previous 35 USC 102(a)(1) and 35 USC 103 rejections of Claims 1 and 4-20 have been fully considered. In particular, although the Applicant appears to agree (Page 9-10 of Response) that Afonso et al. discloses obtaining an IEGM of two or more electrodes (30, Figs. 2-5, Paragraph 0159, 0086, 0012, 0016, 0043), however, the Applicant argues (Page 10-11 of Response) that Afonso et al. does not specifically disclose the newly added limitations to Claim 1 and similar limitations in Claim 20, “preprocessing and combining the IEGMs of the two or more electrodes to obtain a combined preprocessed IEGM” and “extracting one or more regional feature from the combined preprocessed IEGM”. However, these arguments are considered moot due to the new grounds of rejection under 35 USC 103 made above with respect to the newly cited Lian et al. reference. Although Afonso et al. discloses comprising obtaining an intracardiac electrogram (IEGM) of two or more electrodes disposed in a sampled region of a subject (30, Figs. 2-5, Paragraph 0159, 0086, 0012, 0016, 0043) and preprocessing and combining the IEGMs (Paragraph 0082, 0086, 0089-0094, 0110-0111, 0116), Afonso et al. doesn’t explicitly disclose preprocessing and combining the IEGMs of the two or more electrodes to obtain a combined preprocessed IEGM, or extracting the one or more regional feature from specifically the combined preprocessed IEGM. However, the newly cited Lian et al. reference teaches a method of detecting an abnormality in wavefront propagation (fusion beats or other waveform abnormalities, Abstract, Paragraph 0005, 0017-0021) comprising preprocessing and combining IEGMs of two or more electrodes to obtain a combined preprocessed IEGM (combining IEGMs on multiple channels from multiple electrodes, Paragraph 0079-0081) and further extracting one or more regional feature from the combined preprocessed IEGM (Paragraph 0079-0083, 0087, Claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of preprocessing and combining the IEGMs of the two or more electrodes to obtain a combined preprocessed IEGM, and the step of extracting the one or more regional feature from specifically the combined preprocessed IEGM, as taught by Lian et al., in the method and programmed media disclosed by Afonso et al., in order to measure electrical activity from multiple areas of the cardiac tissue simultaneously in order to continuously monitor the signal for determination of the wavefront propagation abnormalities, as also taught by Lian et al. (Paragraph 0079, 0081-0082, 0087, 0092). Therefore, Claims 1 and 20 remain rejected as described in detail above.
No additional arguments were provided particularly with respect to the previous 35 USC 102(a)(1) or 35 USC 103 rejections of dependent Claims 4-19 (see Page 10-11 of Response), or with respect to new Claims 21-23 or with respect to the previously cited Zeng et al. reference. Therefore, Claims 1 and 4-20 remain rejected as described in detail above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792